Citation Nr: 0008671	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken left collar bone.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a rash on the 
fingers.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 10 percent disability evaluation 
for PTSD, effective from May 3, 1996.  Service connection was 
denied for the remaining issues. 

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed that issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


REMAND

On a VA Form 9, received at the RO in June 1997, the veteran 
indicated that he wanted a hearing before a Member of the 
Board at the RO.  In an April 1998 statement, the veteran's 
accredited representative reiterated that request.  In a May 
1998 letter, the RO informed the veteran that he was 
scheduled for a hearing before a Travel Section of the Board 
at the RO in July 1998.  

In an August 1999 memorandum, the veteran's accredited 
representative noted that the veteran had failed to appear 
for the July 1998 hearing; however, the veteran reportedly 
had no knowledge of that hearing.  The Board notes that the 
representative's statement is the only indication within the 
record that the veteran failed to appear at the July 1998 
hearing.  There is no contemporaneous notation regarding 
failure to report on a copy of the May 1998 letter to 
veteran. 

The law provides that an appellant may request a hearing 
before a Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991).  Given 
the representative's statement that the veteran was never 
informed about the hearing scheduled in July 1998 and the 
lack of any documentation by personnel at the RO regarding 
failure to report, the Board finds that the case should be 
remanded to schedule the veteran for a hearing before a 
Member of the Board sitting at the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Member of the Board at the local office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


